  

 

IN THE UNITED STATES DISTRICT COURT r i L. f= LS
FOR THE DISTRICT OF MONTANA DEC 09 2019
BILLINGS DIVISION "
Clerk, U S District Court
District a on
UNITED STATES OF AMERICA, CR 18-101-BLG-SPW-2
Plaintiff,
PRELIMINARY ORDER OF
vs. FORFEITURE
JOSHUA JOCK CLAUSE,
Defendant.

 

 

WHEREAS, in the superseding indictment in the above case, the United
States of America sought forfeiture of any property of the above-captioned person,
pursuant to 21 U.S.C. § 853, as property used or intended to be used to facilitate
the violations alleged in the indictment, or as proceeds of said violations;

AND WHEREAS, on November 15, 2018, the defendant Clause entered
pleas of guilty to count IV of the superseding indictment charging possession with
intent to distribute methamphetamine, and count V of the superseding indictment
charging possession of a firearm in furtherance of a drug trafficking crime;

AND WHEREAS, the defendant pled true to the forfeiture allegation that
stated that as a result of the offenses charged in the indictment, the defendants shall
forfeit:

e $1,883.00 in United States currency.

1
AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the pleas of guilty by defendant Clause to counts IV
and V, the United States is authorized and ordered to seize the following property.
This property is forfeited to the United States for disposition in accordance with
the law, subject to the provisions of to 21 U.S.C. § 853(n)(1):

© $1,883.00 in United States currency.

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the
2
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as
to those persons so notified.

4. That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

DATED this 9 day of December, 2019.

Bia fide

SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
